Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on September 12, 2022 has been entered.

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Sept. 12, 2022 which overcomes the previously held objection to Claim 1.

The updated search revealed prior art that renders obvious, the amendments made to Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over               Ishikawa et al. (US 9,484,647) in view of Tanaka (US 9,570,899).
	Ishikawa et al. shows an electrical connection component 1 comprising: a conductor 20; and a housing 30 into which the conductor is press-fitted [Fig. 6],  the housing 30 includes: a press-fitted portion 311 having a hollow shape and into which the conductor 20 is press-fitted in a press-fitting direction [Fig. 4]; a restriction portion 313 provided  at  a  position  different  from  a  position  of  the  press- fitted  portion  311,  the 


restriction portion 313 restricting at least a part of the conductor 20 from being displaced in a direction different [perpendicular] from the press-fitting direction from a time point when press- fitting of the conductor 20 into the press-fitted portion 311 is started to a time point when the press- fitting is completed, the conductor 20 includes an end surface         [Fig. 4], a protrusion 23 protruding from the end surface in a width direction that intersects the press-fitting direction [fitting direction], and a wide portion 22 spaced away from the protrusion 23, and  the conductor 20 has a first width measured at the protrusion 23 in the width direction and a second width measured at the wide portion 22 in the width direction, and the second width [at 22] is greater than the first width [at 23].  
	However the protrusion shown by  Ishikawa et al. is not shown to serve as coming into pressure-contact with an inner peripheral surface of the press-fitted portion.
	Tanaka shows an analogous electrical connection component 10 comprising: a conductor 20 with a protrusion 25; and a housing 30 into which the conductor is press-fitted into the press-fitted portion by the protrusion coming into pressure-contact with an inner peripheral surface of the press-fitted portion [Col. 4 lines 19-25].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical connection component of Ishikawa et al. such that the protrusion which holds the seal also serves in press-fitting the conductor into pressure-contact with the inner peripheral surface of that portion of the housing thus enhancing the function of the protrusion to produce a more robust electrical connection component.



Allowable Subject Matter
Claims 2-4  are objected to as being dependent upon a rejected base claim, but would be allowable for the reasons set forth in the previous office action (07/20/2022)         if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833